DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 16/800,445 filed on February 25, 2020 in which claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 2 and 4, are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fiorucci et al. (US 2015/0294431).
In regard to claim 1, Fiorucci et al. discloses a method for the collection of contents of one or more geographically distributed  containers  (receptacles 28 in Fig. 1, see [0106]) comprising: 
 determining a fill level of the contents in one of the containers (receptacles 28 in Fig. 1 see [0106] wherein “the dumpsters and other types of trash receptacles including sensors may allow for a better management of the waste and its collection…. To be able to optimize the collection of waste, thresholds of dumpster filling, which are measured by sensors, such as 30 can be specified), wherein the determining comprises detecting the position of one point or more than one point on the  surface of the contents see [0107] which discloses “Using the thresholds and the measured fill levels of dumpsters”, [0115] discloses “the sensor device can monitor the fill level of dumpsters using ultrasound measurements. The measurements can be used to determine the distance between the sensor and waste in the container”;
transmitting to a server system  (data management platform 66, see Fig. 6  show a cloud system see [0119]) wherein the fill level of the contents and an identity of the one of the containers (see [0109] which discloses “the system can display a route, waste bins and their locations to be emptied and a status of each targeted waste bin, such as whether the waste bin on the route has been emptied or not”, [0110] discloses “each waste bin can include a bar-code or RFID tag”, and [0116] discloses “measurements and data transmission can be made every one hour or some other configurable time period” (see also [0107]); 
calculating by the server system whether to include the container in a route data set defining a route, wherein the route comprises stops at one or more of the containers (receptacles 28 Figs. 1-2, [0107] discloses “Using the thresholds and the measured fill levels of dumpsters, optimal routes for trucks used to collect waste can be specified. The routes can vary as a function of time depending on the fill levels of various trash receptacles’… Using the fill levels, if a trash receptacle doesn't need to be emptied it may skip.”, [0111] discloses “Whether the system indicates a trash receptacle is to be emptied or not, after it has been missed, can depend on the fill level of the receptacle, local traffic conditions, an amount of progress made along the route as compared to some target or threshold time and a prediction of how long going back to empty the skipped waste receptacle will take”;
 creating the route data set (see Figs. 1-3, [0107], “Using the thresholds and the measured fill levels of dumpsters, optimal routes for trucks used to collect waste can be specified”, and [0150] “An OLAP system might involve synthesizing and analyzing historical traffic data, waste receptacle fill levels and routing data to improve system operations”; 
wirelessly sending the route data set from the server system to a mobile device (see [0119] wherein  collected data is sent to data management platform such as 66, wherein the data can be sent over some network segments via wireless protocol).

In regard to claim 2, Fiorucci et al. discloses wherein the container  (receptacles 28) comprises a sensor (30)  for determining the fill level (see [0106] “.to optimize the collection of waste, thresholds of dumpster filling, which are measured by sensors, such as 30, can be specified” and [0116] which discloses “The sensor can be mounted near the top of the device so that it can detect a fill level beneath it”.

In regard to claim 4, Fiorucci et al. discloses attaching a time of determination in a data set with the fill level and the identity of the one of the containers (see at least [0116]-[0118]), and wherein the transmitting comprises transmitting the data set to the server system (see [0119] wherein data set is transmitted to the management platform).

 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiorucci et al. (US 2015/0294431) in view of  Madsen et al. (US 2011/0061762).
In regard to claim 3, Fiorucci et al. meets the limitations of claim 2, but does not particularly disclose wherein the determining of the fill level comprises forming a  topography of the surface.
Madsen et al. , in the same field of endeavor, discloses wherein the determining of the fill level comprises forming a  topography of the surface (see abstract, Fig.3b which shows the topographic display of the container to be filled using 3D sensor which  are described in [0017], [0018], [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fiorucci et al. with the disclosure of Madsen et al. because such modification would indicate the current residual filling potential, thereby allowing the operator to realize the state of filling of the target area, without being stressed because the target area is suddenly full as indicated by Madsen et al. [0017].

7.	Claim(s) 5-10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiorucci et al. (US 2015/0294431) in view of Shahabdeen (US 2016/0176630).
 	In regard to claim 5, Fiorucci et al. discloses a system for the collection of contents of one or more geographically distributed containers (trash receptacles 18, Figs, 1-3 and [0106]) comprising: 
 one or more sensors (30) for detecting the amount of contents in a container (receptacles 28, Fig. 1, [0106], which discloses “the dumpsters and other types of trash receptacles including sensors may allow for a better management of the waste and its collection…. To be able to optimize the collection of waste, thresholds of dumpster filling, which are measured by sensors, such as 30 can be specified), wherein the one or more sensors (30) comprises one or more detectors for detecting more than one point on the surface of the contents (see at least [0107], [0115]), ;
 a server system (data management system 66 in Fig. 2) in wireless communication with the one or more sensors, wherein the one or more sensors transmit data to the server, wherein the data comprises a fill level of the contents in the container (see at least [0100], [0115], [0116]); 
 a mobile device in wireless communication with the server system, wherein the mobile device displays instructions for routing a collection vehicle to the container (see at least [017], [0108], [0119]). 
Fiorucci et al. does not explicitly disclose wherein the container comprises a lid, and wherein a first sensor of the one or more sensors is attached to the lid.
Shahabdeen discloses wherein the container  (garbage bin 100) comprises a lid (cover or lid 102, Fig. 1 [0014]), and wherein a first sensor (sensor device 101) of the one or more sensors is attached to the lid (Fig. 1, [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fiorucci et al. with the disclosure of Shahabdeen in order to detect  the level or of fullness in the garbage bin, thereby eliminating the laborious process of having a service personnel to perform periodical checking as indicated by Shahabdeen in [0007], [0014].

	In regard to claim 6, the combination Fiorucci et al. and Shahabdeen discloses wherein a first sensor of the one or more sensors is a time of flight sensor (see at least [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fiorucci et al. with the disclosure of Shahabdeen in order to detect  the level or of fullness in the garbage bin, thereby eliminating the laborious process of having a service personnel to perform periodical checking as indicated by Shahabdeen in [0007], [0014].

In regard to claim 7, the combination Fiorucci et al. and Shahabdeen discloses wherein a first sensor (sensor device 101) of the one or more sensors emits a first sensing energy, and wherein the first sensing energy comprises a laser (Fig. 1  shows the sensor device 101 with two extended components, an emitter and detector, not numbered,  [0014] discloses “'sensor device 101 may include a reflective infra-red (IR) range finder...a range finder uses the computed distance from the round-trip time ("time of flight") between emitting an IR beam and receiving the reflected IR beam from the top surface of garbage pile”) .

In regard to claim 8, the combination Fiorucci et al. and Shahabdeen discloses wherein the one or more sensors  comprise a first sensor and a second sensor wherein the container  (garbage bin 100) comprises a lid (cover or lid 102, Fig. 1 [0014]), and wherein a first sensor (sensor device 101) is attached to the lid (Fig. 1, [0014]),  wherein the first sensor is configured to emit a sensing energy comprising a laser (Fig. 1 shows the sensor device 101 with two extended components, an emitter and detector, not numbered,; [0014], “sensor device 101 may include a reflective infra-red (IR) range finder...a range finder uses the computed distance from the round-trip time ("time of flight") between emitting an IR beam and receiving the reflected IR beam from the top surface of garbage pile”), wherein the second sensor is configured to emit a second energy comprising a laser, and  wherein the first sensor is spaced at a distance from the second sensor (see [0014]).

In regard to claim 9, the combination Fiorucci et al. and Shahabdeen discloses wherein the second sensor is attached to an inside wall of the body ([0017] discloses sensor device 201 may be custom-built into a garbage bin) . 

In regard to claim 10, the combination Fiorucci et al. and Shahabdeen discloses wherein a first sensor of the one or more sensors comprises a first emitter for emitting a first sensing energy ( Fig. 1 shows the sensor device 101 with two extended components, an emitter and detector, not numbered,; [0014], “sensor device 101 may include a reflective infra-red (IR) range finder...a range finder uses the computed distance from the round-trip time ("time of flight") between emitting an IR beam and receiving the reflected IR beam from the top surface of garbage pile”), and a second emitter for emitting a second sensing energy, wherein the first emitter is directed to a first point on the surface of the contents, and wherein the second emitter is directed to a second point on the surface of the contents ([0014], “To detect level of fullness of the content in the garbage bin, sensor device 101 may include a reflective infra-red (IR) range finder...As sensor device 101 is mounted on bin cover 102, the range finder detects the proximity of the garbage content in the bin (i.e., the distance between the top surface of the garbage pile to the sensor) as an indicator of the level of fullness in garbage bin 100. Typically, such a range finder uses the computed distance from the round-trip time ("time of flight") between emitting an IR beam and receiving the reflected IR beam from the top surface of garbage pile”). 

8.	Claim(s) 11-15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahabdeen (US 2016/0176630) in view of Kekalainen et al. (US 2016/0300297).
In regard to claim 11,  Shahabdeen discloses device for fill volume detection comprising: 
 a container having a body  (Garbage bin 100 in Fig. 1) and a lid (cover or lid 102 in Fig. 1 see also [0014]) contains contents defining the fill volume within the container (garbage bin 100, Fig. 1, [0014] discloses “ to detect level of fullness of the content in the garbage bin”; and 
a first sensor (sensor device 101) in the container (garbage bin 100; Fig. 1), wherein the first sensor comprises a first emitter for emitting a first sensing energy, a first detector for detecting a reflection of the first sensing energy (Fig. 1 shows the sensor device 101 with two extended components, an emitter and detector, not numbered; [0014] discloses “sensor device 101 may include a reflective infra-red (IR) range finder...a range finder uses the computed distance from the round-trip time ("time of flight") between emitting an IR beam and receiving the reflected IR beam from the top surface of garbage pile’), and a first wireless radio (Fig. 1 shows the wireless radio of the sensor device 101, see also  [0012], [0014]); and 
wherein the first emitter (shown, in Fig. 1) is directed so the first sensing energy is emitted in the direction of the surface of the contents, wherein the first sensor comprises a time of flight sensor and wherein the first sensing energy comprises a laser ([0014],.
Shahabdeen does not specifically disclose a container having a lid hingedly attached to a body.
Kekalainen et al., in the same field of endeavor, discloses a container (waste container 20) having a lid hingedly attached to a body (Fig. 1 and  [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shahabdeen with the disclosure of Kekalainen et al. in order to place a sensor on the lid for determining a waste level within a waste container, while operating under negligible power and is operable over a wide range of temperature variations, in high humidity and in condensation areas as indicated by Kekalainen et al. ([0052], [0060]). 

In regard to claim 12, the combination of Shahabdeen and Kekalainen et al. discloses a second sensor comprising a second emitter for emitting a second sensing energy, a second detector for detecting a reflection of the second sensing energy, and a second wireless radio (see Shahabdeen Fig. 1 and [0012], [0014]).

 In regard to claims 13-15, the combination of Shahabdeen and Kekalainen et al. discloses wherein the second sensing energy comprises no laser energy (see Shahabdeen Fig. 1 and [0012], [0014]);  wherein the second sensor is attached to an inside lateral wall of the body (Shahabdeen [0017] discloses sensor device 201 may be custom-built into a garbage bin); wherein the first sensor further comprises a second emitter for emitting a second sensing energy, and a second detector for detecting a reflection of the second sensing energy (see Shahabdeen Fig. 1 and [0012], [0014]).
 
9.	Claim(s) 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahabdeen (US 2016/0176630) in view of Madsen et al. (US 2011/0061762).
In regard to claim 16, Shahabdeen discloses a method for fill volume detection comprising: 
emitting a sensing energy from a sensor (sensor device 101) in a container (garbage bin 100; Fig. 1 shows the sensor device 101 with two extended components, an emitter and detector, see also [0014]), wherein the container  contains contents defining the fill volume within the container (see Fig. 1 and  [0014]), wherein the emitting comprises directing the sensing energy to one or multiple points on the surface of the contents ([0014]), and detecting reflections (Fig. 1 shows the sensor device 101 with two extended components, an emitter and detector) of the sensing energy off of the one or multiple points of the surface of the contents ([0014]0; 
tracking the amount of time elapsed (‘time-of-flight’) between the emitting of the sensing energy and the detecting of the reflections of the sensing energy (Fig. 1; [0014]);
calculating a length (length corresponds to the computed distance) associated with the amount of time for reflections of the sensing energy for the point (Fig. 1; [0014]);
forming a level of the surface (level of fullness) of the contents ([0014], wherein the forming comprises utilizing the calculated lengths” ([0014] discloses “As sensor device 101 is mounted on bin cover 102, the range finder detects the proximity of the garbage content in the bin (i.e., the distance between the top surface of the garbage pile to the sensor) as an indicator of the level of fullness in garbage bin 100. Typically, such a range finder uses the computed distance from the round-trip time ("time of flight") between emitting an IR beam and receiving the reflected IR beam from the top surface of garbage pile’”.
Shahabdeen does not explicitly disclose calculating a length associated with each of the multiple points; wherein the level is a topography of the surface. 
Madsen, in the field of endeavor, discloses calculating a length associated with each of the multiple points (Fig. 3b shows a length of the points about the container with the fill levels”, [0046] discloses using the 3D sensor information, such as from a time-of-flight 3D sensor as described in [0018], to calculate a distance from the sensor to a point in order to create the appropriate depth information of the pixels that will be displayed; [0076] discloses how that fill level distance information will be visually displayed in Fig. 3b); wherein the level is a topography of the surface (Fig. 3b shows the topographic display of the container to be filled using the 3D sensor as described in [0017]-[0018], [0075]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shahabdeen with the disclosure of Madsen et al. in order to indicate the current residual filling potential, thereby allowing the operator to realize the state of filling of the target area, without being stressed because the target area is suddenly full  as indicated by (Madsen [0017]). 

In regard to claim 17, the combination of Shahabdeen discloses calculating the  comprising the topography the fill volume (see Madsen et al. (Fig. 3b shows the topographic display of the container to be filled using the 3D sensor; [0046] describes using the 3D sensor information, such as from a time-of-flight 3D sensor as described in  Madsen et al. [0018], to calculate a distance from the sensor to a point in order to create the appropriate depth information of the pixels that will be displayed; Madsen et al. [0076] describes how that fill level distance information will be visually displayed in Fig. 3b, thereby showing the volume of residual filling potential). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shahabdeen with the disclosure of Madsen et al. for the purpose of indicating the current residual filling potential, thereby allowing the operator to realize the state of filling of the target area, without being stressed because the target area is suddenly full (as indicated by Madsen et al. [0017]). 

In regard to claim 18, combination of Shahabdeen and Madsen et al. discloses measuring and displaying residual filling potential of a container wherein the forming comprises displaying a three dimensional image ([0017],  [0018], and  Fig. 3b shows the 3D image described in [0076).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shahabdeen with the disclosure of Madsen et al. for the purpose of indicating the current one of at least three different levels of residual filling potential, thereby allowing the operator to realize the state of filling of the target area, without being stressed because the target area is suddenly full (as suggested by Madsen et al. [0017]). 

In regard to claim 20, the combination of Shahabdeen and Madsen et al. discloses wherein the emitting comprises  emitting from a first sensor in the container  wherein the first sensor comprises a first emitter for emitting the first sensing energy, a first detector for detecting a reflection of the first sensing energy (Fig. 1 shows the sensor device 101 with two extended components, an emitter and detector, not numbered; [0014] discloses “sensor device 101 may include a reflective infra-red (IR) range finder...a range finder uses the computed distance from the round-trip time ("time of flight") between emitting an IR beam and receiving the reflected IR beam from the top surface of garbage pile’), and a first wireless radio (Fig. 1 shows the wireless radio of the sensor device 101, see also  [0012], [0014]).

10.	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahabdeen (US 2016/0176630) in view of Madsen et al. (US 2011/0061762) as applied to claim 16 above and further in view of Kekalainen et al. (US 2016/0300297).
 	In regard to claim 20, Shahabdeen discloses  wherein the container (Garbage bin 100 in Fig. 1) comprises a body (see Fig. 1) and a lid (cover or lid 102 in Fig. 1 see also [0014]) 
 	The combination of Shahabdeen and Madsen et al. does not explicitly disclose 
Wherein the container having a lid hingedly attached to a body.
Kekalainen et al., in the same field of endeavor, discloses a container (waste container 20) having a lid hingedly attached to a body (Fig. 1 and  [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Shahabdeen and Madsen et al. with the disclosure of Kekalainen et al. in order to place a sensor on the lid for determining a waste level within a waste container, while operating under negligible power and is operable over a wide range of temperature variations, in high humidity and in condensation areas as indicated by Kekalainen et al. ( [0052], [0060]). 

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	US 2015/0298903 discloses a monitoring system comprises a plurality of monitoring stations disposed in or associated with a respective rubbish bin housing or surround. Each monitoring station comprising an identifier, a sensor for monitoring the bin or a detectable quality of the environment in which the bin is located, a processor for receiving a signal from the sensor and a transmitter for transmitting the signal.
 	US 2015/0324760 discloses an electronic waste tracking device, process, and system to track waste from one location to another location.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661